         Case 3:20-cv-00289-BSM Document 3 Filed 09/24/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

JIMMY WAYNE SPARKS                                                              PLAINTIFF
ADC #650871

v.                          CASE NO. 3:20-CV-00289-BSM

BRYCE COOK                                                                     DEFENDANT

                                          ORDER

       Jimmy Sparks’s motion to proceed in forma pauperis [Doc. No. 1] is denied without

prejudice. He did not submit a certificate and calculation sheet signed by an official at the

Poinsett County Detention Center. See 28 U.S.C. § 1915(a)(2). He is directed to file a

complete in forma pauperis application within thirty days. The clerk is directed to send

Sparks an application, along with a copy of this order.

       Sparks is hereby notified that Rule 5.5(c)(2) of the Rules of the United States District

Courts for the Eastern and Western Districts of Arkansas requires him to (1) promptly notify

the court and the parties if he changes addresses; (2) monitor the progress of his case; and

(3) diligently prosecute or defend the case. He is also expected to be familiar with, and

follow, the Federal Rules of Civil Procedure as well as the Local Rules of this court. A copy

of the Local Rules may be obtained from the clerk. The Federal Rules of Civil Procedure are

available in many libraries (including this court’s library) and bookstores.

       IT IS SO ORDERED this 24th day of September, 2020.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
